25 F.3d 1057NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Shelvin L. HOLMAN, Petitioner-Appellant,v.Eloy MONDRAGON, Secretary of Corrections Department;  JohnThomas, Warden, Penitentiary of New Mexico;  andTom Udall, Attorney General, State ofNew Mexico, Respondents-Appellees.
No. 94-2006.
United States Court of Appeals, Tenth Circuit.
June 1, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals from a federal district court's Order adopting a magistrate judge's recommendation and dismissing Plaintiff's habeas corpus action with prejudice.  On appeal, Plaintiff asserts the same arguments that he did to the district court, specifically:  1) that his counsel denied him the opportunity to appeal his original conviction in state court, 2) ineffective assistance of counsel in that his counsel did not object to the composition of the jury, 3) unconstitutional selection of the jury panel, and 4) that he was denied his right to direct appeal.  We have reviewed the briefs of both parties, the magistrate judge's recommendation, and the Order by the district court, and we affirm for substantially the same reason given by the magistrate judge.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470